Citation Nr: 0639177	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-17 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
claimed as an irregular heart beat. 

2.  Entitlement to service connection for a panic disorder 
and an adjustment disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1968 to November 1969.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from a June 
2002 rating decision by the Los Angeles RO.  The veteran 
requested a Travel Board hearing.  In May 2004 he withdrew 
the request.


FINDINGS OF FACT

1.  The veteran is not shown to have a cardiac disability.

2.  During service the veteran was found to have a 
personality disorder; an adjustment disorder and a panic 
disorder were not manifested in service, and are not shown to 
be related to the veteran's service.  


CONCLUSIONS OF LAW

1.  Service connection for a heart disorder is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303 (2006). 

2.  Service connection for a an adjustment disorder and/or a 
panic disorder is not warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A June 2001 letter (prior to the decisions on appeal) 
provided the veteran notice of the evidence needed to support 
his claims, and advised him of his and VA's responsibilities 
in the development of the claims.  While he was not advised 
to submit any pertinent evidence in his possession, a 
subsequent (August 2004) letter advised him of what pertinent 
evidence appeared to be outstanding, and to submit such 
evidence if it was in his possession.  He has had ample 
opportunity to respond.

An April 2004 statement of the case (SOC) outlined the 
regulation implementing the VCAA, specifically including the 
provision that the claimant should submit any pertinent 
evidence in his possession; notified the veteran of what the 
evidence showed, of the governing legal criteria, and of the 
bases for the denial of the claims.  While the veteran did 
not receive any notice regarding disability ratings or 
effective dates of awards (Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the decision below denies (and does not grant) 
service connection; neither the rating of a disability nor 
the effective date of such an award is a matter for 
consideration.  Hence, the veteran is not prejudiced by the 
lack of such notice.  The veteran has received all critical 
notice, and has had ample opportunity to respond and/or 
supplement the record after notice was given;, he is not 
prejudiced by any technical notice timing or content defect 
that may have occurred earlier along the way, nor is it 
otherwise alleged.
Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  
Specifically regarding VA treatment the veteran alleges he 
received at West Los Angeles, Brentwood and Wadsworth VA 
Medical Centers (MCs), the RO arranged for an exhaustive 
archives search for records of such treatment, and none could 
be located.  The veteran was notified of this, and was also 
asked to submit any pertinent documents he might have in his 
possession.  The RO arranged for the veteran to be examined 
by VA.  The veteran has not identified any pertinent records 
that are outstanding.  Evidentiary development is complete to 
the extent possible.  It is not prejudicial for the Board to 
proceed with appellate review.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

II. Factual Background

In a report of medical history prepared prior to enlistment, 
the veteran reported shortness of breath.  A September 1968 
statements from a private chiropractor and a private 
physician indicated, in essence, that the veteran did not 
have asthma, and that his heart was normal.  In the medical 
history the veteran also indicated that he had frequent 
trouble sleeping, frequent or terrifying nightmares, and 
depression or excessive worrying.  On psychiatric evaluation 
on enlistment it was noted that he had been on a one-year 
probation for incorrigibility that ended in March 1968.  It 
was believed that he needed to enter the service to obtain 
discipline.  The examiner indicated that there was some 
evidence of immaturity but that the veteran was motivated for 
service.  

In August 1969, the veteran was seen for a complaint of 
intermittent insomnia for two months.  The impression was 
tension insomnia; he was sent for a mental health clinic 
consult.  On August 1969 psychiatric evaluation the veteran 
reported an extensive civilian history of antisocial and 
immature behavior.  He indicated that as a teenager he was 
placed in a facility for incorrigible minors.  He had a 
recent history of going AWOL and taking a military vehicle, 
which was an example of his behavior under stress.  There was 
no evidence of mental incompetence due to alcohol, drugs, or 
psychosis regarding the AWOL incident.  He reported 
previously taking LSD, and that it had increased his 
instability under stress.  The impression was that the 
veteran had a longstanding character disorder of marked 
severity under minimal stress, and that he was unpredictable 
and a liability to those around him.  It was recommended that 
the veteran be administratively discharged.  

In September 1969, the veteran was seen for a complaint of 
vague arm pain; he became somewhat disturbed when it was 
suggested that the problem was not organic in nature.  
Afterwards, the veteran went to the mental health clinic.  In 
October 1969, the veteran was seen for complaints of having 
shortness of breath for three or four days.  He reported a 
history of hyperventilation and other symptoms that were 
thought to be somatic in nature.  He was urged to go to the 
mental health clinic.  On service separation examination, the 
veteran's heart was normal on clinical evaluation, and 
psychiatric evaluation was normal.  There were no pertinent 
notations in an associated medical history report.  

The veteran alleged 1970 to 1972 VA treatment at West Los 
Angeles, Brentwood and Wadsworth VAMCs.  An exhaustive search 
of archives for records of such treatment did not uncover 
any.  

December 1982 to April 1988 VA treatment records reveal that 
in December 1982 the veteran was seen in the emergency room 
with complaints of chest pain that radiated to the back, and 
mild shortness of breath.  The diagnosis was pericarditis.  
In June 1984, he was seen again for similar symptoms.  A June 
1984 hospital summary reflects that the admission was to rule 
out pericarditis and that he had a question of cardiac 
history.  The veteran reported he had been told in the past 
that he had an irregular heartbeat.  He also reported two 
prior episodes of pericarditis in 1981 and 1982 and indicated 
that he was told the etiology was viral.  An examining 
cardiologist indicated that the veteran had an early pre-
systolic sound that was not consistent with a rub.  Chest x-
rays were interpreted as suggestive of an infiltrate.  The 
assessment was that the symptoms were suggestive of recurrent 
pericarditis and that the etiology was likely viral.  A 
problem list notes the onset of viral syndrome in June 1984 
with such problem noted in October 1987 and a history of 
pericarditis reported in October 1987.  Anxiety was also 
noted in October 1987.  [June 2000 to June 2001 VA treatment 
records do not pertain to psychiatric or heart disability.] 

On January 2002 psychiatric evaluation on behalf of VA, the 
veteran reported occasional thoughts about being violently 
attacked, shortness of breath, panic attacks, and seeing 
little sparks of flashing light.  He reported having all of 
these symptoms, with the exception of the flashing lights, 
randomly since 1970.  He indicated that he had an inferiority 
complex, lack of confidence, and low self esteem when he 
entered the military, and that basic training was traumatic 
for him.  He added that when he separated from service he had 
a lot of problems due to an irregular heartbeat and being 
extremely nervous.  The diagnoses were panic disorder and 
adjustment disorder with mixed anxiety and depressive 
features.  

On January 2002 cardiology examination on behalf of VA, the 
veteran reported that he had irregular heartbeat initially 
diagnosed in 1970 and that he has not experienced an abnormal 
rhythm since 1975.  It was noted that he had a reported 
history of pericarditis.  On clinical evaluation (and 
following diagnostic studies that included a stress test) the 
veteran's heart was found to be normal.  The examining 
physician stated that there was no pathology to render a 
cardiac diagnosis.  

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  
Developmental defects, personality disorders and mental 
deficiency are not diseases or injuries within the meaning of 
legislation pertaining to compensation benefits.  38 C.F.R. § 
3.303(c). 

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).   

Heart disability

The threshold matter that must be addressed here (as in any 
claim seeking service connection) is whether the claimant now 
has the disability for which service connection is sought.  
Here, there is no competent evidence that the veteran now has 
any cardiac disability, to include a disability manifested by 
irregular heartbeat.  The more recent treatment records in 
the claims file do not identify current cardiac disability.  
A cardiologist who evaluated the veteran on behalf of VA in 
January 2002 found no pathology on which to render a cardiac 
diagnosis.  While pericarditis was suspected in the 1980s, 
there was no evidence relating it to service (it was 
considered viral in origin, and viral syndrome onset was 
reported to be in the 1980s), and there clearly is no 
evidence of such disease at present.  The veteran has not 
submitted any competent (medical) evidence that he has a 
cardiac disability, nor has he identified any treatment 
provider whose records would show such disability (notably, 
with respect to any 1970-72 records which could not be 
located, such records would not show current cardiac 
disability).  Furthermore, that veteran has indicated that he 
last a problem with irregular heartbeat in 1975.  The 
veteran's belief that he has a heart disorder that is related 
to service is not competent evidence; he is a layperson 
untrained in determining medical diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Without any competent evidence of current cardiac disability, 
the veteran has not satisfied the threshold legal requirement 
for establishing service connection for such disability.  
There is no valid claim of service connection.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  Hence, the claim must 
be denied.  




Adjustment disorder, Panic disorder

During service the veteran had various behavior problems.  He 
had a preservice history of such problems (probation for 
incorrigibility) and on psychiatric evaluation he was found 
to have a character/personality disorder.  Personality 
disorders, as such, are not d compensable disabilities, and 
may not be service connected in the absence of a showing of 
superimposed pathology.  See 38 C.F.R. § 3.303(c).  There is 
no competent evidence that acquired psychiatric pathology was 
superimposed on the veteran's personality disorder during 
service.  An acquired psychiatric disorder was not diagnosed 
in service, and on service separation examination, 
psychiatric evaluation was normal.  Consequently, service 
connection for a chronic acquired psychiatric disorder based 
on a finding that such disability became manifest in service 
and persisted is not warranted.

The earliest postservice clinical notation of chronic 
acquired psychiatric disability is in 1987, when anxiety was 
noted in a VA treatment record.  January 2002 examination on 
behalf of VA produced diagnoses of a panic disorder and 
adjustment disorder.  The examiner did not relate such 
disabilities to the veteran's service, and there is no 
competent (medical) evidence that suggests the disabilities 
may be related to the veteran's service.  Significantly, a 
lengthy interval of time between service and the earliest 
postservice clinical notation of a disability for which 
service connection is sought is, of itself, a negative factor 
for consideration in determining whether the disability might 
be service connected.  The veteran's own belief that his 
psychiatric disability is related to his service is not 
competent evidence.  See Espiritu. supra. 

Without any competent evidence of a nexus between the 
veteran's panic and adjustment disorders and his service, the 
preponderance of the evidence is against the claim seeking 
service connection for these disabilities.  Consequently, the 
claim must be denied.




ORDER

Service connection for a heart disorder (claimed as irregular 
heartbeat) is denied.

Service connection for a panic disorder and an adjustment 
disorder is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


